        Case 1:16-cr-00740-GHW Document 275 Filed 03/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                           Protective Order

                                 V.                 16 Cr. 740 (GHW)

 Brian Marte,


                   Defendant.



        Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16 for use in the

pending violation of supervised release proceeding, the Court hereby. finds and orders as follows:

         1.       Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and infonnation, including electronically stored infonnation ("ESI"), pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, the Govermnent's general obligation to

produce exculpatory and impeachment material in criminal cases, and pursuant to the

Government's early voluntary production of materials to assist in the preparation of the defense, all

of which will be referred to herein as "Disclosure Material."

         2.       Confidential Material. Certain of the Government's Disclosure Material may

include material that the Government wishes to designate confidential. The Government shall be

entitled to designate Disclosure Material in whole or in part as "Confidential" when the

Disclosure Material contains information that (i) affects the privacy, confidentiality, and business

interests of individuals and entities; and (ii) is not authorized to be disclosed to the public or

disclosed beyond that which is necessary for the defense of this criminal case; or (iii) would

impede, if prematurely disclosed, the Government's ongoing investigation. The Government




US-DOCS\! 19401512.1
        Case 1:16-cr-00740-GHW Document 275 Filed 03/25/21 Page 2 of 5




shall produce such confidential Disclosure Material ("Confidential Material") to the defendant or

his counsel by (1) designating specific Disclosure Material in whole or in part as "Confidential"

in emails or other written communications to defense counsel; and (2) stamping the materials

with a Bates or other label stating "Confidential."

        3.        Attorneys' Eyes Only Material. Certain of the Disclosure Material, referred to

herein as "Attorneys' Eyes Only Material," contains personally identifiable information of

victim(s) or information related to medical issues, including records potentially protected by the

Health Insurance Portability and Accountability Act.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        4.        Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (the "Defense"), other than as set forth herein, and shall be used

by the defense solely for purposes of defending this criminal action.

         5.       The Defense shall not post any Confidential Material on any Internet site or network

site to which persons other than the Defense and those individuals described in paragraph 7 below

have access, and shall not disclose any Confidential Material to the media or any third party except

as set forth below.

         6.       The Government may authorize, in writing, disclosure of Confidential Material

beyond that otherwise pennitted by this Order without further Order of this CoUlt.

         7.       Confidential Material may be disclosed by the Defense to:

                  (a)     The defendant;

                  (b)     Defense counsel;




US-DOCS\l 19401512.1
       Case 1:16-cr-00740-GHW Document 275 Filed 03/25/21 Page 3 of 5




                 ( c)   Personnel for whose conduct counsel is responsible, i.e., personnel

                        employed by or retained by counsel, as needed for purposes of defending

                        this action, including third party vendors;

                 ( d)   Prospective witnesses and their counsel for purposes of defending this

                        action;

                 ( e)   Charged co-defendants and their counsel for purposes of defending this

                        action;

                 (f)    Any other individuals mutually agreed upon by the Government and the

                        Defense; and

                 (g)    Such other persons as hereafter may be authorized by the Court.

        8.       Attorneys' Eyes Only Material shall be disclosed only to defense counsel

including attorneys, paralegals, student interns, and staff directly supervised by defense counsel,

and shall not be disclosed to the defendant.

        9.       If there is a dispute between the parties concerning the Government's designation

of certain Disclosure Material as Confidential Material or Attorneys' Eyes Only Material, the

parties shall meet and confer without prejudice to a subsequent application by the Defense

seeking de-designation of such material by the Court. If the Defense moves the Court for de­

designation of disputed material, the Government shall respond within seven days of the defense

filing, absent further Order of the Court. The Government shall bear the burden of establishing

good cause for its designation of the disputed materials as Confidential Material or Attorneys'

Eyes Only Material.

        10.      This Order does not prevent the disclosure of any Disclosure Material in any hearing

or trial held in this action, or to any judge or magistrate judge or court personnel, for purposes of this




US-DOCS\119401512.1
        Case 1:16-cr-00740-GHW Document 275 Filed 03/25/21 Page 4 of 5




action. However, Confidential Material or Atto rneys' Eyes Only Material pertinent to any motion

before the Court should initially be filed under seal, absent consent of the Government or Order of

the Court. All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

         11.      Except for Disclosure Material that has been made part of the record of this case,

the defendant shall return to the Government or defense counsel or securely destroy or delete all

Disclosure Material within 30 days of the expiration of the period for direct appeal from imposition

of sentence in the above-captioned case; the pe1iod of direct appeal from any order dismissing all of

the charges in the above-captioned case; or the granting of any motion made on behalf of the

Government dismissing all of the charges in the above-captioned case, whichever date is later.

Defense counsel (rather than the defendant) shall solely maintain the Disclosure Material for the

pendency of any collateral challenge pursuant to 28 U.S.C. §§ 2241 and 2255. If Disclosure

Material has been provided to any prospective witnesses by the Defense, counsel shall make

reasonable effo11s to seek the return or destruction of such materials.

         12.      The Defense shall provide a copy ofthis Order to any persons, as contemplated by

paragraphs 7 and 8 of this Order, to whom the defense has disclosed Disclosure Material. Defense

counsel shall maintain a record of what information has been disclosed to which such persons.

         13.      This Order places no restriction on defendant's use or disclosure of any material

that was previously within the defendant's custody, control, or possession, or material that comes

into the defendant's custody, control, or possession through means other than production by the

Government to the Defense in this case.




US-DOCS\! 19401512.1
          Case 1:16-cr-00740-GHW Document 275 Filed 03/25/21 Page 5 of 5




                                         Retention of Jurisdiction

          14.     The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of the

case.



AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney



by:                                                    Date: March 25, 2021

       Assistant United States Attorney



      BRIAN MARTE

                                                       Date:   I /-J.. , / l., I
by4,n,/$
        Michael Martin / Ian Weinstein
        Counsel for Brian Marte



SO ORDERED:

Dated: New York, New York
       March25, 2021



                                                        THE HONORABLE GREGORY H. WOODS
                                                        UNITED STATES DISTRICT JUDGE




US-DOCS\! 19401512.1
